DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Claim 1 should be amended to include --and-- immediately after semicolon at the end of line 6.
Claim 15 recites “at least one incident infrared beams is projected” in line 1, which appears to be a misstating of --at least one incident infrared beam is projected--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining the amount of infrared light absorbed in at least the first portion of the composite structure to measure the chemical bond of the composite product” in lines 7-8. Firstly, the claim does not previously introduce “an amount of infrared light absorbed in at least the first portion of the composite structure,” such that it is unclear what exactly is meant by “the amount of infrared light absorbed in at least the first portion of the composite structure.” Next, the claim does not previously introduce either of “a composite product” and “a chemical bond of the composite product,” such that it is unclear what exactly is meant by each of “the composite product” and “the chemical bond of the composite product.” Additionally, claim 1 does previously introduce “a composite structure” in line 2, and it is unclear whether the “composite product” in line 8 is intended to be the same as or different from the “composite structure” introduced in line 2. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claims 2-20 are dependent from claim 1, such that claims 2-20 also include the indefinite subject matter recited by claim 1, such that claims 2-20 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1. Note: at least line 2 of claim 11, line 2 of claim 13, and line 2 of claim 14 also refer to the indefinite “composite product,” such that the intended scope of each of claims 11, 13 and 14 is also unclear.

Claim 4 recites “the abrasion” in line 1. Claim 4 is dependent from claim 1 via claim 3; however, none of claims 1, 3 and 4 previously introduces “abrasion” (or “an abrasion”), such that it is unclear what exactly is meant by “the abrasion” in line 1 of claim 4. To overcome the rejection, one suggestion is to amend claim 4 to depend from claim 2 instead of from claim 3, as claim 2 recites “wherein the surface treatment includes abrasion” in line 1.

Claim 10 recites “wherein irradiating is performed by a plurality of FTIR spectrometers” in lines 1-2. Claim 10 is dependent from claim 1, and claim 1 previously introduces a process step of “irradiating at least the first portion of the composite structure with infrared light” in line 6. Specifically, it is unclear whether the “irradiating…” recited in lines 1-2 of claim 10 is intended to further define the “irradiating…” process step in line 6 of claim 1, or whether the “irradiating…” recited in lines 1-2 of claim 10 is intended to refer to different irradiation. In the latter case, it is unclear whether “wherein irradiating is performed by a plurality of FTIR spectrometers” is even a process step that is necessarily performed as part of the claimed method. 
Claims 11-15 are dependent from claim 10, such that claims 11-15 also include the indefinite subject matter recited by claim 10, such that claims 11-15 are also rejected for at least the same reasons that claim 10 is rejected, as discussed in detail directly above with respect to claim 10.

The term “approximately” in claim 15 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what specific range of wavelength is covered by the term “approximately.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surface Modification of Bamboo Fibers to Enhance the Interfacial Adhesion of Epoxy Resin-Based Composites Prepared by Resin Transfer Molding to Wang et al. [Non-Patent Literature (NPL)] (hereinafter: “Wang”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Patent Application Publication No. 2014/0272435 to Dershem (hereinafter: “Dershem”).
With respect to claim 1, Wang teaches a method for fabrication of an industry material device {“Various methods based on the physicochemical treatment of matrix and filler materials are used to obtain high-performance composites [8-10]. In recent years, natural fiber (NF)-reinforced EP composites have garnered significant research attention for structural applications [11-16]. These materials can be applied to the automotive industry, sports goods, and aerospace where light-weight components are needed”; see at least pages 1-2 [e.g., section 1 (“Introduction”), lines 11-15]} comprising: forming a composite structure within a mold, the composite structure including a resin dispersed throughout at least a first portion of the composite structure {“Briefly, 250 g of [bamboo fibers (BFs)] were evenly placed in a cold pressure of 10 MPa for 12 h to obtain a 5 mm thick BFs preform at a random orientation state. Then, the preform was placed in a VARTM mold (Beijing Honghu Lion Technology Development Co., Ltd., Beijing, China) and the resin, including 1000 g of bisphenol A epoxy resin, 735 g of curing agent, and 10 g of promoter, were added to the tank and mixed evenly under mechanical agitation before closing the mold”; see at least page 3 [e.g., section 2.3 (“Fabrication of BFs-Reinforced EP Composites”), lines 1-5]}; applying a surface treatment to at least the first portion of the composite structure {“The BFs were separately treated with NaOH solution and silane coupling agent (KH550 and KH560) solution”; see at least page 3 [e.g., section 2.2 (“Surface Modification”), lines 1-2]}; providing a Fourier Transform Infrared (FTIR) spectrometer; irradiating at least the first portion of the composite structure with infrared light; determining the amount of infrared light absorbed in at least the first portion of the composite structure to measure the chemical bond of the composite product {“FTIR spectra of as-received BFs and surface-modified BFs, using NaOH and coupling agents, are shown in Figure 2. The FTIR spectrum of as-received BFs exhibited a broad peak at 3665–3019 cm−1, which can be assigned to –OH of cellulose and lignin, which represents the stretching vibrations. Moreover, the peak at 1026 cm−1 corresponds to C–OH of cellulose. Compared to the as-received BFs, the –OH peak of NaOH-treated BFs is obviously stronger, which indicates more –OH exposed on the surface of the BFs due to the physical adhesion between fiber bundles was deteriorated”; see at least page 5 [e.g., section 3.1 (“Chemical Characterization of BFs Surface”), lines 1-6 & Fig. 2]}.
The preamble recitation “for fabrication of a wind turbine blade” of claim 1 merely amounts to a recitation of intended use or purpose that is not germane to patentability of the claimed method (e.g., see: MPEP 2111.02). However, in such a case where Applicant is able to sufficiently show that the preamble recitation “for fabrication of a wind turbine blade” is not merely a recitation of intended use or purpose and instead necessarily results in a manipulative difference between the claimed method and Wang, it is also noted that Dershem teaches a method of fabricating a wind turbine blade (as discussed by at least the Abstract) comprising: forming a composite structure within a mold, the composite structure including a resin dispersed through at least a first portion of the composite structure (as discussed by at least ¶ 0105-0107), wherein the first portion of the composite structure is definable as including one or more of: a leading edge of the wind turbine blade, a trailing edge of the wind turbine blade, a tip of the wind turbine blade, a root portion of the wind turbine blade, and an external surface of the wind turbine blade (apparent from at least ¶ 0015).
Therefore, even if Wang is not interpreted or relied upon to anticipate claim 1, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wang with the teachings of Dershem, if even necessary,  such that the method is for fabrication of a wind turbine blade because Dershem further teaches that composite structures including resin and formed within a mold are not only applicable to the aerospace industry and can, instead, be applied to construction of other products including wind turbine blades.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Patent Application Publication No. 2010/0143145 to Jones (hereinafter: “Jones”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over in view of Wang in view of Dershem, and in view of Jones.
With respect to claim 2, Wang (alternatively, Wang modified supra) teaches the method of claim 1; however, Jones appears to lack a clear teaching as to whether the surface treatment includes abrasion.
Jones teaches a method of manufacturing a fiber-reinforced composite molding (as discussed by at least the Abstract & 0037) comprising: forming a composite structure within a mold, the composite structure including a resin dispersed throughout at least a first portion of the composite structure (as shown by at least Figs. 1-4 and as discussed by at least ¶ 0075-0086); applying a surface treatment to at least the first portion of the composite structure, wherein the surface treatment includes abrasion (as discussed by at least ¶ 0112-0114 & 0123).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wang with the teachings of Jones such that the surface treatment includes abrasion to make the surface of at least the first portion of the composite structure suitable for painting (as discussed by at least ¶ 0112-0114 & 0123 of Jones).

With respect to claim 3, Wang (alternatively, Wang modified supra) teaches the method of claim 1; however, Wang appears to lack a clear teaching as to whether the surface treatment includes sanding.
Jones teaches a method of manufacturing a fiber-reinforced composite molding (as discussed by at least the Abstract & 0037) comprising: forming a composite structure within a mold, the composite structure including a resin dispersed throughout at least a first portion of the composite structure (as shown by at least Figs. 1-4 and as discussed by at least ¶ 0075-0086); applying a surface treatment to at least the first portion of the composite structure, wherein the surface treatment includes sanding (as discussed by at least ¶ 0112-0114 & 0123).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wang with the teachings of Jones such that the surface treatment includes sanding to make the surface of at least the first portion of the composite structure suitable for painting (as discussed by at least ¶ 0112-0114 & 0123 of Jones).

With respect to claim 4, Wang modified supra teaches the method of claim 3, wherein the abrasion provides a plurality of particles of varying size on the first portion of the composite structure [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the abrasion provides a plurality of particles of varying size on the first portion of the composite structure” necessarily requires additional process step(s) to be performed as part of the claimed method and/or necessarily further define any previously introduced process step(s) of the claimed method, such that the claim phrase “wherein the abrasion provides a plurality of particles of varying size on the first portion of the composite structure” does not further limit the scope of the claimed method under a broadest reasonable interpretation].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Patent Application Publication No. 2014/0144568 to MacAdams et al. (hereinafter: “MacAdams”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over in view of Wang in view of Dershem, and in view of MacAdams.
With respect to claim 5, Wang (alternatively, Wang modified supra) teaches the method of claim 1; however, Wang appears to lack a clear teaching as to whether the surface treatment includes applying a lubricant to the first portion of the composite structure.
MacAdams teaches a composite bonding process (as discussed by at least the Abstract & ¶ 0001) comprising: forming a composite structure within a mold, the composite structure including a resin dispersed throughout at least a first portion of the composite structure (as discussed by at least ¶ 0020-0021); applying a surface treatment to at least the first portion of the composite structure, wherein the surface treatment includes applying a lubricant, such as mineral oil, to the first portion of the composite structure (as discussed by at least ¶ 0053).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Wang with the teachings of MacAdams such that the surface treatment includes applying a lubricant, such as mineral oil, to the first portion of the composite structure for the purpose of facilitating the release of the molded laminate structures from the molds in which they are formed (as discussed by at least ¶ 0013 of MacAdams).

With respect to claim 6, Wang modified supra teaches the method of claim 5, wherein the lubricant includes a mineral oil (as discussed in detail above with respect to at least claim 5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nicolet FT-IR User’s Guide (NPL) (hereinafter: “User’s Guide”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over in view of Wang in view of Dershem, and in view of User’s Guide.
With respect to claim 7, Wang (alternatively, Wang modified supra) teaches the method of claim 1, and, although Wang further teaches that the FTIR spectrometer is optionally a Nicolet 6700 (section 2.4.1, page 4, line 2), Wang appears to lack a clear teaching as to whether the FTIR spectrometer measures diffuse reflection of the infrared light.
User’s Guide teaches that a Nicolet 6700 FTIR spectrometer, such as the Nicolet 6700 FTIR spectrometer of Wang, is configurable to measure diffuse reflection of infrared light (as discussed by at least pages 1, 2, 81, 82, 87 & 88).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made in view of User’s Guide that infrared light measurements by the Nicolet 6700 FTIR spectrometer of Wang would include measurements of diffuse reflection of the infrared light.

With respect to claim 8, Wang (alternatively, Wang modified supra) teaches the method of claim 1, and, although Wang further teaches that the FTIR spectrometer is optionally a Nicolet 6700 (section 2.4.1, page 4, line 2), Wang appears to lack a clear teaching as to whether the FTIR spectrometer measures attenuated total reflectance of the infrared light.
User’s Guide teaches that a Nicolet 6700 FTIR spectrometer, such as the Nicolet 6700 FTIR spectrometer of Wang, is configurable to measure attenuated total reflectance (ATR) of infrared light (as discussed by at least pages 1, 2, 81-84 & 87).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made in view of User’s Guide that infrared light measurements by the Nicolet 6700 FTIR spectrometer of Wang would include measurements of ATR of the infrared light.

With respect to claim 9, Wang (alternatively, Wang modified supra) teaches the method of claim 1, and, although Wang further teaches that the FTIR spectrometer is optionally a Nicolet 6700 (section 2.4.1, page 4, line 2), Wang appears to lack a clear teaching as to whether the FTIR spectrometer measures external reflection of the infrared light.
User’s Guide teaches that a Nicolet 6700 FTIR spectrometer, such as the Nicolet 6700 FTIR spectrometer of Wang, is configurable to measure external reflection of infrared light (as discussed by at least pages 1, 2, 51, 54 & 59).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made in view of User’s Guide that infrared light measurements by the Nicolet 6700 FTIR spectrometer of Wang would include measurements of external reflection of the infrared light.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wang in view of Dershem.
With respect to claim 16, Wang teaches the method of claim 1, wherein the first portion of the composite structure is a leading edge of the wind turbine blade (as discussed in detail above with respect to at least claim 1).

With respect to claim 17, Wang teaches the method of claim 1, wherein the first portion of the composite structure is a trailing edge of the wind turbine blade (as discussed in detail above with respect to at least claim 1).

With respect to claim 18, Wang teaches the method of claim 1, wherein the first portion of the composite structure is a tip of the wind turbine blade (as discussed in detail above with respect to at least claim 1).

With respect to claim 19, Wang teaches the method of claim 1, wherein the first portion of the composite structure is a root portion of the wind turbine blade (as discussed in detail above with respect to at least claim 1).

With respect to claim 20, Wang teaches the method of claim 1, wherein the first portion of the composite structure is an external surface of the wind turbine blade (as discussed in detail above with respect to at least claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747